        Case 1:17-cv-01681-DAD-SAB Document 54 Filed 06/19/20 Page 1 of 1



1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6    PABLO P. PINA,                                   )   Case No.: 1:17-cv-01681-DAD-SAB (PC)
                                                      )
7                     Plaintiff,                      )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
8             v.                                          MODIFY THE COURT’S MAY 21, 2020 ORDER
                                                      )
9                                                     )   [ECF No. 53]
     SCOTT KERNAN, et al.,
                                                      )
10                    Defendants.                     )
                                                      )
11                                                    )
12
              On May 20, 2020, the parties submitted a stipulation to voluntarily dismiss this action, with
13
     prejudice. (ECF No. 51.) The stipulation stated that all parties had resolved the case in its entirety.
14
     (Id.) The stipulation did not refer to any settlement agreement between the parties. (Id.)
15
16            On June 8, 2020, Plaintiff filed a motion to modify the Court’s May 20, 2020 to reflect that the

17   parties agreed to settle the case for a monetary sum and to place such terms on the record. (ECF No.

18   53.) Because the parties reached a private settlement agreement amongst themselves, the Court finds

19   no basis to place such terms on the record. Accordingly, Plaintiff’s motion to modify the Court’s May
20   21, 2020 order is denied.
21
22   IT IS SO ORDERED.

23   Dated:        June 18, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                          1
